CLEANTECH SOLUTIONS INTERNATIONAL, INC. No. 9 Yanyu Middle Road Qianzhou Village, Huishan District, Wuxi City Jiangsu Province, China 214181 June 12, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet Washington, DC 20549 Attention: Jan Mumford, Esq. Re: Cleantech Solutions International, Inc. Registration Statement on Form S-3 File No. 333-188142 Request for Acceleration Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Cleantech Solutions International, Inc. (the “Company”) hereby requests acceleration of effectiveness of the above referenced Registration Statement so that it will become effective at 10:00 A.M., EDT on Thursday, June 13, 2013, or as soon as thereafter practicable. We hereby acknowledge that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Jianhua Wu Jianhua Wu Chief Executive Officer
